MEMORANDUM DECISION

ON REHEARING
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          May 02 2017, 5:47 am
court except for the purpose of
                                                                        CLERK
establishing the defense of res judicata,                           Indiana Supreme Court
                                                                       Court of Appeals
collateral estoppel, or the law of the case.                             and Tax Court




ATTORNEYS FOR APPELLANT                                ATTORNEYS FOR APPELLEES
Kristen E. Prinz                                       Robert A. Anderson
Chicago, Illinois                                      Shannon L. Noder
                                                       Merrillville, Indiana
Bryan Bullock
Merrillville, Indiana                                  Libby Yin Goodknight
                                                       Indianapolis, Indiana

                                                       Jacqueline Sells Homann
                                                       South Bend, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Sheila Manhas, M.D.,                                   May 2, 2017
Appellant-Plaintiff,                                   Court of Appeals Case No.
                                                       45A05-1602-CT-328
        v.                                             Appeal from the Lake Superior
                                                       Court
Franciscan Hammond Clinic,                             The Honorable John Sedia, Judge
LLC, Hammond Clinic, LLC,                              Trial Court Cause No.
and Deepak Majmudar, M.D.,                             45D01-1311-CT-216
Individually,
Appellees-Defendants



Court of Appeals of Indiana |Memorandum Decision on Rehearing 45A05-1602-CT-328 | May 2, 2017
Page 1 of 2
      Altice, Judge.


[1]   Appellees Franciscan Hammond Clinic, LLC, and Deepak Majmudar, M.D.,

      filed a petition for rehearing, in which Appellee Hammond Clinic joined,

      asking us to reconsider our memorandum decision issued on February 24,

      2017. We grant the petition for rehearing for the limited purpose of correcting a

      citation error.


[2]   In Paragraph 20 of our memorandum decision, this court set forth the

      proposition that “[a]s a matter of strict grammatical construction, the

      descriptive words in a phrase should, in the absence of punctuation, be referred

      to their nearest antecedent. . . .” We, however, inadvertently attributed this

      quote to First Nat’l Bank of Peoria v. Farmers’ & Merchants’ Nat’l Bank of Wabash,

      171 Ind. 323, 86 N.E.417, 423 (1908), when in fact, the precise quotation was

      taken from FLM, LLC v. Cincinnati Ins. Co., 973 N.E.2d 1167, 1176 (Ind. Ct.

      App. 2012) (citing First Nat’l Bank of Peoria, 171 N.E.2d 323, 86 N.E. at 423).

      First Nat’l Bank of Peoria states the principle as follows: “As a matter of strict

      grammatical construction, the descriptive words in the latter part of the phrase

      should, in the absence of punctuation, be referred to their last antecedent.” 86

      N.E. at 423 (emphasis supplied). We hereby grant rehearing to correct this

      citation error. Our opinion is hereby affirmed in all other respects.


      Riley, J. and Crone, J., concur.




      Court of Appeals of Indiana |Memorandum Decision on Rehearing 45A05-1602-CT-328 | May 2, 2017
      Page 2 of 2